EXHIBIT 10.1

 

PNCBANK

 

 

March 29, 2007

 

Media Sciences International, Inc.

8 Allerman Road

Oakland, NJ 07436

 

Attention: Michael Levin President

 

Dear Michael:

 

This proposal and Preliminary Term Sheet (as defined below) supersedes all prior
proposals and Preliminary Term Sheets.

 

You have requested that PNC Bank, National Association (“PNC”) provide Media
Sciences International Inc. and Media Sciences Inc. (collectively the “Company”
and “Co-Borrowers”) with a $10,000,000 secured line of credit (the “Credit
Facility”) to replace your current $3,000,000 line of credit with PNC, and a
$1,000,000 secured equipment/lease line, (the “Lease/Term facility”) the
proceeds of which will be used for the ongoing working capital needs of the
Borrower and to finance equipment purchases and leases. The Lease/Term facility
is described in a separate Proposal Letter that will be sent to you by PNC
Equipment Finance.

 

PNC is pleased to present for preliminary discussion purposes only, a proposal
to provide the Credit Facility for the purposes set forth above as more fully
described in the attached Preliminary Memorandum of Terms and Conditions (the
“Preliminary Term Sheet”).

 

This letter and the Preliminary Term Sheet merely constitute a statement of
suggested terms for the Credit Facility, do not contain all matters upon which
agreement must be reached in order for the transactions contemplated hereby to
be consummated and, therefore, do not constitute a binding commitment or offer
to lend with respect to these transactions. A binding commitment with respect to
the Credit Facility will result only from execution and delivery by all of the
parties of a commitment letter or a definitive agreement relating to the Credit
Facility, and will be subject to the conditions contained therein. We may
terminate discussions regarding the proposed Credit Facility at any time.

 

This letter and the Preliminary Term Sheet are delivered to the Company on the
condition that they be kept confidential and not to be shown to, or discussed
with, any third party, including any financial institution (other than on a
confidential or need-to-know basis with the Company’s

 


--------------------------------------------------------------------------------



 

 

Media Sciences, Inc.

Page 2

 

directors, officers, employees, counsel and other advisors, or as required by
law) without PNC’s prior approval.

 

The Company hereby indemnifies and holds harmless PNC and each director,
officer, employee, agent and affiliate thereof (each, an “Indemnified Person”),
from and against any or all losses, claims, damages, expenses and liabilities
incurred by any Indemnified Person that arise out of or relate to any
investigation or other proceeding (including any threatened investigation or
litigation or other proceedings and whether or not such Indemnified Person is a
party thereto) relating to this letter, the Preliminary Term Sheet or the
transactions contemplated hereby, including without limitation, the reasonable
fees and disbursements of PNC’s inside and outside counsel but excluding any of
the foregoing claimed by any Indemnified Person to the extent incurred by reason
of the gross negligence or willful misconduct of such Indemnified Person as
determined by a final non-appealable judgment of court. PNC shall not be
responsible or liable to the Company or any other person for any damages,
consequential or otherwise, which may be incurred or alleged as a result of this
letter, the Preliminary Term Sheet or any of the transactions contemplated
hereby. The Company’s obligations under this paragraph shall survive any
termination of this letter except that upon the execution of the definitive
financing agreements the terms of such agreements shall supersede these
provisions.

 

In order for PNC to proceed with the credit due diligence investigation, the
Company hereby agrees to pay all costs and expenses incurred by PNC, including
fees and expenses of PNC’s inside and outside counsel as well as the costs of
providing PNC with such appraisals, financial reports and other documents as may
be requested in connection with the credit and due diligence investigation of
the Company. Because PNC will incur these expenses even if no commitment is
issued or the Credit Facility is not consummated for any reason, this expense
reimbursement agreement is unconditional.

 

The Company acknowledges that PNC may obtain, and by signing below the Company
provides written authorization to PNC, in its sole discretion, to obtain
customer, vendor and credit reference checks as well as tax liens, litigation
and judgment searches, and background reports on the Company and certain key
individuals associated with the Company (including without limitation personal
credit profiles for one or more national credit bureaus). This authorization
extends to obtaining a credit profile in considering this Credit Facility and
any update, renewal or extension of such credit or additional credit and for
reviewing or collecting the Credit Facility.

 

The Company, by signing below, represents that, to the best of its knowledge,
all information prepared or furnished to PNC by the Company or any of its
representatives concerning the Company or the transactions contemplated by this
letter will be complete and correct in all material respects and will not
contain any untrue statements of a material fact or omit to state a material
fact necessary to make the statements contained therein not misleading. The
Company understands and acknowledges that PNC will be using and relying on all
such information without independent verification.

 

We appreciate the opportunity to provide this proposal and look forward to
working with you on successfully completing this transaction. To instruct us to
proceed with the proposed credit and due diligence inquiry, please sign and
return this letter to PNC by April 5, 2007, together with a deposit fee of
$5,000. The deposit fee will be applied to the costs and expenses described
above, if the Credit Facility is not consummated. If the Credit Facility is
consummated, the deposit fee will be applied to PNC’s closing fee. If PNC does
not issue a commitment for the Credit Facility, any

 



 


--------------------------------------------------------------------------------



 

 

Media Sciences, Inc.

Page 3

 

portion of the deposit fee that is not used to reimburse PNC’s costs and
expenses will be returned to the Company.

 

Sincerely,

 

PNC BANK, NATIONAL ASSOCIATION

 

By:________________________________

Stephen A. Jarossy

Vice President

 

 

 

The undersigned agrees to and accepts the authorization

to obtain credit reports and the expense reimbursement,

confidentiality and indemnification provisions set forth above:

 

MEDIA SCIENCES INTERNATIONAL, INC. (“Co-Borrower”)

 

By:________________________________

 

Name:______________________________

 

Title:_______________________________

 

MEDIA SCIENCES, INC. (“Co-Borrower”)

 

By:________________________________

 

Name:______________________________

 

Title:_______________________________

 

GUARANTORS:

 

CADAPULT GRAPHIC SYSTEMS, INC. (“Cadapult”)

 

By:________________________________

 

Name:______________________________

 

Title:_______________________________

 



 


--------------------------------------------------------------------------------



 

 

This Preliminary Memorandum of Terms and Conditions is not a commitment or an

offer to lend and does not create any obligation on the part of the Bank. The
Bank

will not be deemed to extend any commitment to the Borrower unless and until a

formal commitment letter is issued. This outline is only a brief description of
the

principal terms of suggested facilities and is intended for discussion purposes
only.

 

PRELIMINARY MEMORANDUM OF TERMS AND CONDITIONS FOR

 

MEDIA SCIENCES INTERNATIONAL, INC.

 

March 26, 2007

 

Borrower(s):

Media Sciences International, Inc. (“Co-Borrower”)
Media Sciences, Inc. (“Co-Borrower”)

 

Lender:

PNC Bank, National Association (“Bank”)

 

Purpose:

Provide for general corporate and ongoing working capital purposes, and
permitted acquisitions.

 

Credit Facility:

$10,000,000 Revolving Credit Line.

 

Amortization:

Available for borrowing, re-paying and re-borrowing until maturity,

 

Maturity:

3 Years from Closing.

 

Interest Rates:

PNC Prime Rate minus seventy-five (75) basis points (0.75%) fully fluctuating.

 

 

Interest will be calculated on the daily outstandings on a 360 day year for the
actual number of days elapsed and will be due monthly in arrears.

 

Default Rate:

5 % over the effective interest rate.

 

Guarantor:

Irrevocable and unconditional guaranty and suretyship agreement for payment and
performance of the Credit Facility by Cadapult Graphics Systems Inc.
(“Cadapult”), and all future domestic subsidiaries. (such domestic subsidiaries
are collectively, the “Guarantors”).

 

Collateral:

The Credit Facility will be secured by first priority perfected security
interests in:

 

 

(a)

all of the Co-Borrower’s and each domestic Guarantor’s corporate assets, present
and future and wherever located, including without limitation, accounts,
securities entitlements, deposit accounts, instruments, documents, chattel
paper, inventory, goods, machinery, equipment, furniture, fixtures, commercial
tort claims, letter of credit rights, general intangibles, payment intangibles,
software, licenses,

 

 



 


--------------------------------------------------------------------------------



 

 

Media Sciences, Inc.

Page 5

 

 

 

trademarks, trade names, patents, copyrights and other assets and supporting
obligations.

 

 

(b)

Sixty-five percent (65%) of the common stock or equivalent ownership interest of
all current and future foreign subsidiaries and affiliates.

 

 

The Credit Facility will be cross-collateralized and cross-defaulted with all
other present and future obligations of Co-Borrowers and Guarantors to Bank.

 

Closing Fee:

$25,000 due at closing less any balance of the deposit fee remaining.

 

Unused

Commitment

Fee:

One-eighth of one percent (0.125%) per annum on the unused portion of the Credit
Facility. This fee shall be calculated on the basis of a 360 day year for the
actual number of days elapsed and will be payable quarterly in arrears.

 

Prepayment

Fee:

One-half percent (0.50%) of the Credit Facility, which shall be payable by the
Co-Borrowers to the Bank upon termination by the Co-Borrowers prior to the
maturity of the Credit Facility. The Prepayment Fee will be waived if 60 days
notice is provided to the Bank.

 

Expenses:

All expenses incurred by the Bank in reference to documenting and closing the
Credit Facility, including accounting, appraisal, environmental, audit,
searches, recording of DCC filings and other security interests, and reasonable
legal fees (inside and outside), and any other expenses in reference to
structuring, documenting, closing, monitoring or enforcing the Credit Facility
shall be for the account of the Co-Borrowers and payable at closing and
otherwise on demand.

 

Conditions

Precedent:

Including, but not limited to, the following, with all documents to be
satisfactory in form and substance to the Bank:

 

 

(a)

No material adverse change in the condition, financial or otherwise, operations,
properties, assets or prospects of any Co­Borrower or the Guarantor.

 

 

(b)

No material threatened or pending litigation or material contingent obligations.
Bank is aware of the existing Xerox litigation.

 

 

(c)

Execution of documentation.

 

 



 


--------------------------------------------------------------------------------



 

 

Media Sciences, Inc.

Page 6

 

 

 

(d)

Delivery of legal opinions relating to each Co-Borrower, the Guarantor and the
Credit Facility.

 

 

(e)

Evidence that all actions necessary or, in the opinion of the Bank, desirable,
to perfect and protect the security interest of the Bank have been taken.

 

 

(f)

Satisfactory completion of a field audit of Co-Borrower’s books and records and
operations, including but not limited to accounts receivable and inventory
reports.

 

 

(g)

Delivery of Landlord’s waiver.

 

 

(h)

Delivery of evidence of legally binding hazard insurance, naming the Bank as
lender loss payee.

 

 

(i)

Delivery of most recent fiscal year end and quarterly interim financial
statement of the Co-Borrowers and Guarantor on both a consolidated and
consolidating basis.

 

Reporting

Covenants:

(a)

Quarterly, unaudited (for the first three quarters only) consolidated and
consolidating financial statements of the Co-Borrowers and the Guarantor
delivered within 45 days of quarter end.

 

 

(b)

Annual audited consolidated (with unaudited consolidating) financial statements
of the Co-Borrowers and the Guarantor delivered within 120 days of year end.

 

 

(c)

With each delivery of financial statements in accordance with paragraphs (a) and
(b) above, a certificate of the Co-Borrower’s chief financial officer as to the
Co-Borrower’s compliance with the financial covenants set forth below, if any,
for the period then ended and whether any Event of Default exists, and, if so,
the nature thereof and the corrective measures the Co-Borrowers propose to take.
This certificate shall set forth all detailed calculations necessary to
demonstrate such compliance.

 

 

(d)

Accounts receivable aging, accounts payable aging, and inventory listing of the
Co-Borrowers, in form acceptable to the Bank, on a quarterly basis, within
forty-five (45) days after quarter end.

 

 

(e)

Warranty claim activity report, in form acceptable to the Bank, on a quarterly
basis, within forty-five (45) days after quarter end.

 

Covenants:

Affirmative and negative covenants, including financial covenants, will be
specified by the Bank for inclusion in the Loan Documents. Covenants



 


--------------------------------------------------------------------------------



 

 

Media Sciences, Inc.

Page 7

 

 

are expected to include but may not be limited to (a) limitation on sale of
assets; (b) limitation on additional indebtedness, liens and leases; (c)
prohibition on change in business; (d) prohibition on change in either the Chief
Executive Officer Michael W. Levin or Chief Financial Officer Kevan D.
Bloomgren; (e) prohibition against distributions and dividends to shareholders;
(f) limitation on loans and advances; (g) requirement that all borrowings by
Media Sciences International Inc. be utilized as inter­ company advances to
Media Sciences Inc. (h) prohibition on mergers and acquisitions provided,
however, that acquisitions shall be permitted subject to the following (i) the
Aggregate Purchase Price of acquisitions during the term of the Credit Facility
shall not exceed $10,000,000; (ii) to the extent that the Aggregate Purchase
Price of acquisition(s) during the term of the Credit Facility exceeds
$5,000,000, the purchase price of such acquisitions shall be paid only with the
net proceeds from the issuance of equity; (iii) the acquisition transaction
shall be non-hostile in nature, (iv) the entity acquired shall have positive
historical EBITDA, (v) pro forma compliance with financials covenants (to
include all supporting schedules and calculations as deemed necessary by the
Bank) shall be required; and (vi) the entity acquired shall be in a line of
business similar to that of the Co-Borrowers.

 

 

Financial covenants, which shall be calculated on a consolidated basis for the
Co-Borrowers, Guarantor, and all foreign subsidiaries, are expected to include
but may not be limited to:

 

 

(a)

Will maintain as of the end of each fiscal quarter a ratio of Funded Debt to
EBITDA (“Leverage Ratio”), measured on a rolling four quarter basis, of less
than 2.25 to 1.00.

 

 

(b)

Will maintain as of the end of each fiscal quarter a Fixed Charge Coverage
Ratio, measured on a rolling four quarter basis, of not less than 1.25 to 1.00.

 

As used herein:

 

“Current Maturities” means the scheduled payments of principal on all
indebtedness for borrowed money having an original term of more than one year
(including but not limited to amortization of capitalized lease obligations)
that have been paid during the prior twelve (12) month period, 3:; shown on the
consolidated financial statements of the Co-Borrowers, Guarantor and all other
subsidiaries.

 

“EBITDA” means net income plus interest expense plus income tax expense plus
depreciation plus amortization EBITDA shall include the historical audited
EBITDA of entities acquired by the Co-Borrowers (or

 



 


--------------------------------------------------------------------------------



 

 

Media Sciences, Inc.

Page 8

 

 

unaudited if verified by a third party due diligence report satisfactory to the
Bank). Proposed adjustments to the historical EBITDA of entities acquired shall
be at the reasonable discretion of the Bank. EBITDA shall exclude the historical
EBITDA of any divested entities.

 

 

“Fixed Charge Coverage Ratio” means (i) EBITDA, divided by (ii) the sum of
Current Maturities plus net interest expense plus cash taxes paid plus Unfunded
Capital Expenditures.

 

 

“Funded Debt” means all borrowed debt including senior borrowed debt, capital
leases and subordinated debt.

 

 

“Unfunded Capital Expenditures” means the excess, if any, of actual capital
expenditures over the combination of term financing and equity issued during a
period, the proceeds of which were used to purchase such capital expenditures.
In effect, this represents capital expenditures which were purchased with
operating cash flow.

 

 

“Aggregate Purchase Price” represents the aggregate consideration paid or
payable for an acquisition, including all debt assumed (except current trade
obligations).

 

Documentation:

Loan Documents in form and substance satisfactory to the Bank must be executed
and delivered containing representations, warranties, covenants, indemnities,
conditions to lending, events of default and other provisions as are appropriate
in the Bank’s opinion and specified by the Bank.

 

Governing Law:

New Jersey. Submission to New Jersey jurisdiction

 

Miscellaneous:

Waiver of jury trial.

 

 

 

 

 